Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority (JP2016-018374 filed on 02/02/2016) under 35 U.S.C. 119 (a)-(d). Applicant has filed a certified copy of these Japanese applications on 04/17/2017.

Response to Amendment
This action is in response to amendments and arguments received on 02/05/2021. Claims 1 and 3-8 were previously pending. Claim 1 is amended. Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Final Office Action mailed on 12/15/2020.
A complete action on the merits of claims 1 and 3-8 follows below.

Allowable Subject Matter
Claims 1 and 3-8 are allowed.
Claim 1 is allowed for disclosing “the robot controller controls the robot so as to: arrange the robot hand such that the clamping member stored in a predetermined place is disposed between the opened fingers; close the fingers to engage the fingers with the respective holes, thereby gripping the clamping member with the robot hand: move the clamping member gripped by the robot hand so as to dispose the clamping member between the bracket and the movable part; and when the clamping member is held between the bracket and the movable part and the detachable device connects the bracket or the movable part with the clamping member, open the fingers to release 
The closest prior art to the claimed invention of claim 1 are Ichiro (JP2725130), Yonezawa et al. (US Patent No. 6,527,266) and Sherwood et al. (US Publication No. 2017/0297208).
Ichiro teaches (reproduced and annotated Fig. 2 below) a workpiece clamping comprising: a bracket (fixed jaw 21a); a movable part (22b movable by hydraulic cylinder 24 on guide member 23) provided movable in a first direction (right and left direction) with respect to the bracket; a clamping member detachably attached (by clamp device 27 shown in Figs. 2 and 4) to the bracket or the movable part so as to clamp a workpiece; and a detachable device (clamp device 27 shown in Fig. 4) configured to detachably connect the bracket or the movable part and the clamping member to each other (see Fig. 2); the detachable device includes: a coupling shaft (27) provided at the bracket and the movable part so as to project out therefrom; a T groove formed at the clamping member so as to slidably receive the coupling shaft; in device of Ichiro the clamping member is slided in a front-rear direction (direction perpendicular to this page) to engage with engaging tool 27a of the clamp device 27 and the engagement is different than claimed first direction  with retracting and projecting claw on the bracket and the movable part engaging an inner surface of corresponding holes of the clamping member (with axis of the hole being aligned with axis of the coupling shaft).

    PNG
    media_image1.png
    826
    991
    media_image1.png
    Greyscale

 Yonezawa et al teaches a clamping apparatus for precisely and strongly positioning a movable member to a fixed reference member without requiring a dimensional fitting gap between members to be connected to one another and therefore the movable member is aligned with the fixed reference with a high accuracy (col. 2, lines 21-33); in device of Yonezawa as shown in Figs. 1-2 the movable member (M) is coupled to the reference member (R) by a detachable device; the detachable device includes a coupling shaft (annular plug portion 21) and a hole (socket hole 11); the axis of the hole is aligned with axis of the coupling shaft when the movable member (M) moves toward the reference member (R); the coupling shaft (plug portion 21) has a claw (balls 34) movable between a projection position (shown in Fig. 4) at which the claw projects out from the coupling shaft so as to engage a surface (engaging hole 13 of the socket bore 11) defining the hole (socket bore 11); and a retraction position at which the claw retracts inward of the coupling shaft (shown in Fig. 2).
Fig. 2 of Sherwood et al. shows lifting a die 102 with robot fingers 16 from sides of the die.
Based on configuration of die (clamping member) of Ichiro adding holes to sides of the clamping member of Ichiro is hindsight. Because sides of the clamping member is covered by the bracket and the movable part.
Claims 3-8 are allowed due to dependency on allowed claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464.  The examiner can normally be reached on Monday-Thursday 5:30am-4:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, 




/MAHDI H NEJAD/Examiner, Art Unit 3723                                                                                                                                                                                                        
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723